Citation Nr: 1608953	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran's notice of disagreement was received in February 2009. A statement of the case was issued in September 2009, and a substantive appeal was received in September 2009. 

In April 2014 the Board remanded this matter for additional development.  The case is now returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in part to obtain current records from the VA outpatient clinic in Pensacola, Florida and to obtain a current VA examination of his PTSD.  Since this remand, VA treatment records from 2008 to January 2014 were obtained from the VA outpatient clinic in Pensacola, Florida.  Additionally he was examined by a VA medical examiner in May 2014.  Since then no additional evidence has been obtained.  

Records obtained from the Pensacola VA outpatient clinic contain records of psychological counseling, group therapy and other mental health treatment from 2008 to January 2014.  Generally over this time his GAF scores have mostly been at 60 or above, with more recent records showing GAFs at 65 or over.  Of note records from 2011 repeatedly show GAF scores of 65, while records from 2012 through the end of 2013 show, with few exceptions that his GAF score was 68.  However the most recent GAF score is shown to be 56 in January 2014.  

What is unclear is whether this is evidence of the beginning of worsening symptoms versus a temporary drop in score as seen elsewhere in the records, including in July 2012 when a GAF of 60 was recorded and in July 2013 when a single GAF score of 58 was recorded among the scores that were primarily 68.  Further complicating this matter is the fact that the VA examination conducted in May 2014 only recited the GAF score assigned in the January 2014 record as the most recent GAF score; the examiner failed to assign a GAF score during this examination despite the directives of the April 2014 remand requesting that the examiner provide a GAF score.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given these facts, additional VA treatment records addressing his PTSD dating back to January 2014 should be obtained to help determine whether the Veteran's symptoms more closely resemble the criteria for a higher rating than the 30 percent rating currently in effect.  

Furthermore, an additional examination is warranted to assess the present severity of his service-connected psychiatric disability and to assign a current GAF Score.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to ensure that all VA records documenting treatment for PTSD subsequent to January 2014 are associated with the file.   

2.  The Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist if possible, to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, and a Global Assessment of Functioning (GAF) score should be assigned.  

3.  After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue of entitlement to an increased rating for PTSD, currently rated as 30 percent disabling.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




